Title: To George Washington from George Washington Motier Lafayette, 25 December 1795
From: Lafayette, George Washington Motier
To: Washington, George


          
            Sir
            New-York 25. December 1795.
          
          It would be very difficult for me to express to you the happiness which I experienced on the reception of the letter which you have done me the honour to write me.
          Respecting, as I ought, from the confidence that I have in your wisdom, the reasons which keep me at a distance from you, I shall only say, that I most ardently wish, I assure you, for the moment when they will exist no more. The tender & provident attention with which you have been pleased to occupy yourself about me, with me and with my better friend, makes me hope that as soon as they shall be removed, I shall be able to fly to you. How happy shall I then be with the power of showing you how much I desire to render myself worthy of your kindness; especially in speaking to you of my father, and for my father, whom you have loved and whom at this moment you still love, seeing that from that cause you heap it upon me, who am only his son, without having ever seen me?
          I have received, for the second time, news of my good & tender mother: she had then quitted Hamburg, the 24th of September, to go to employ herself at Vienna for the deliverance of my father, or to obtain permission to shut herself up with my two sisters in his prison: how I envy their good fortune! Mama writes me that she is repeatedly told, & that she even does not doubt it, that an application of yours to the Emperor would very much contribute to it: she charges me to mention it to you. Judge of my affliction, if I can write to him, to her, only that I have seen you: and to him, to my father, in his prison, that I have yet spoken of him to you but once. Ah! Sir, consider in your wisdom, whether there is any thing indiscreet in this demand, and in your power, if the affair is very difficult: and ask your glory whether it would sustain any injury, even by a fruitless application for a friend, wretched indeed, but always worthy of your esteem. Judge of my gratitude by the excess of my happiness, if my request were heard by you, and if your aid restored to my sisters and to me our father; to my mother the comfort of her life, after the parents she has lost; and to my country, and to yours, and to you, a worthy and true friend. It would be to you, sir, that we should owe all, if you could obtain his restoration to us. After all that we owe

to you already, judge how glorious and delightful it would be to my father to owe to you Liberty, that he might somewhere fight for her, before he died for her. I have the honour to be, with profound respect, sir, your most h’ble & most obt servt
          
            G. W. Motier Lafayette.
          
        